DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action acknowledges the applicant’s preliminary amendment filed on 7/22/2021. Claims 1-12 are pending in the application.

Applicant's election with traverse of Group I claims 1-10 in the reply filed on 6/30/2022 is acknowledged.  The traversal is on the ground(s) that that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because as stated in the previous action, additional searches would have to be performed to search the various components of the method claims, for instance, a search for the component that is to be deposited into the packaging body and the various steps of forming the packaging.
The requirement is still deemed proper and is therefore made FINAL.

Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/30/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a trough-like packaging body”, it is unclear how to interpret this limitation. It is unclear if the limitation is referring to the size of the package, the shape of the package, the depth of the package or something else. Claims 2-10 are rejected for their dependency on claim 1.
Claim 6 is considered indefinite since the additional limitation “the at least one insert has at least one thermoformed region which projects into the receiving space and at least partially represents a negative of the component” raises the question of whether the intention is to claim the combination of the packaging with the component, as opposed to whether the intent is to claim the sub combination of the packaging only, and since claim 1 lines 1-2 “A packaging, for a component” appears to indicate that the sub combination is claimed, this office action presumes that the intention is to claim only the sub combination of the packaging, in order to give the claims their broadest reasonable interpretation. Therefore, all references in the claims to any component are considered to be only statements of intended use with regard to the claimed packaging.
Claim 9 recites the limitation "the at least one cutout, the at least one incision, the at least one material tapering, the at least one perforation or the at least one predetermined breaking point” in the claim.  There is insufficient antecedent basis for these limitations in the claim. The structures are not previously referenced in the claim from which it depends.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    375
    441
    media_image1.png
    Greyscale

Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neal et al. US 2014/0299498 A1.
With regards to claim 1, Neal discloses a packaging, for some component, for some surgical handheld device, with a trough-like packaging body 20 which has a receiving space for receiving the at least one component, with at least one insert 40 for fixing the at least one component in the packaging body and a cover 36 for closing the packaging body, wherein the at least one insert 40 is connected to the cover (at 44 and 46; the middle of Para. 0043).

With regards to claim 3, Neal discloses the packaging body 20 has a border 32 which runs around the receiving space, an upper side of the border being connected to a lower side of the cover 36.
	
With regards to claim 4, Neal discloses the insert 40 can be deposited in the receiving space such that an upper side of the packaging body and an upper side 44 of the insert 40 lie in one plane (shown in Fig. 4)

With regards to claim 5, Neal discloses the upper side of the border 32 is formed differently than the upper side 44 of the insert 40.

With regards to claim 6, Neal discloses the at least one insert 40 has at least one thermoformed region which projects into the receiving space (shown in Fig. 4) and at least partially represents a negative of the component.

With regards to claim 7, Neal discloses the at least one insert 40 is flexible or is made to be flexible along a longitudinal axis. (shown in Fig. 5)

With regards to claim 8, Neal discloses the at least one insert 40 has at least one material tapering. (shown in Fig. 4)

With regards to claim 9, Neal discloses the at least one material tapering are arranged between the thermoformed regions or lie in the thermoformed regions. (shown in Fig. 4)

With regards to claim 10, Neal discloses the packaging body 20 is configured in the form of a blister packaging and/or the cover 36 is a film.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neal et al. US 2014/0299498 A1 in view of Morrison et al. US 9,943,641 B2.
With regards to claim 2, Neal discloses the cover 36 is sealed to the insert 40 (at 44 and 46) but it does not specifically disclose the sealing is with an adhesive bond.
However, Morrison teaches that is was known in the art to have a packaging have the cover 114 sealed to the container 100 with an adhesive bond. (Fig. 5A and Col 4:13-20)
The inventions of Neal and Morrison are both drawn to the field of containers that are capable of holding items such as medical articles. Each container uses a Tyvek® material for the cover. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing of the cover to the insert in Neal by providing an adhesive bonding as taught by Morrison for the purposes of providing an alternative way of sealing the cover to the insert.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736